EXHIBIT 10.1






--------------------------------------------------------------------------------

EMPLOYMENT AND NON-COMPETITION AGREEMENT

--------------------------------------------------------------------------------




By and Between


Vsource (CI) Ltd


Vsource, Inc.


and


Dennis M. Smith




Dated as of April 1, 2005




NEXT PAGE





This EMPLOYMENT AND NON-COMPETITION AGREEMENT dated as of April 1, 2005 (the
"Effective Date"), by and between Vsource (CI) Ltd, a Cayman Islands company
(the "Company"), Vsource, Inc., a Delaware company, and Dennis M. Smith
("Employee").

          In consideration of Employee's continued employment by the Company,
the parties hereto agree as follows:

1.     Employment. Subject to earlier termination in accordance with Sections
contained within, this Agreement shall be an at-will agreement commencing as of
the Effective Date.

          a.     Duties. The Company agrees to employ Employee and Employee
agrees to serve the Company, as its Chief Executive Officer, subject to the
direction of the Board of Directors of the Company (the "Board"), and to have
such authority and duties relative to the operation of the Company as may be
determined by the Board. In addition, Employee agrees, if requested by Vsource,
Inc., the Company's parent ("Vsource"), to serve as a Director and Chief
Executive Officer of Vsource subject to the direction of the Board of Directors
of Vsource, with such authority and duties relative to the operation of Vsource
as may be determined by the Board of Directors of Vsource.

          b.     Term. The initial term of this Agreement shall be from the
Effective Date hereof until the day that is one year after the Effective Date
(the "Initial Term"). This Agreement shall renew automatically for additional
one (1) year terms unless either party gives notice of termination not less than
90 days prior to the end of the existing term.

          c.     Best Efforts. Subject to the provisions set forth in Section 9
hereto, during the term of his employment under this Agreement, Employee shall
devote the majority of his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder, and will use his best efforts to
advance the interests of the Company, the Company's parent company and any
subsidiaries thereof (the "Vsource Companies").

          d.     Eligibility. This Agreement and the benefits contained herein
are contingent upon Employee's being authorized to work and reside in the host
country in which the Company elects to base Employee (the "Host Country"). If
Employee loses his authorization to work in the Host Country at any time, for
any reason during the life of this Agreement, the Company will consider
Employee's circumstances, but may, at its sole discretion, consider all, or any
portion of this Agreement void.

          e.     Statutory Benefits. Employee understand and agree that the
differential payments and adjustments described below as well as any other
allowances or gratuities provided by the Company under this Agreement are, at
the election of the Company, in substitution for the statutory benefits required
under the laws of the Host Country to compensate employees who are not entitled
to receive these contractual benefits.

2.     Compensation. The Company shall pay to Employee, as consideration for the
services to be rendered by Employee hereunder, a base salary of US$278,850 per
year (the "Base Salary"). Employee shall be eligible for a target incentive
bonus ("Bonus") equal to 50% of Employee's Base Salary, which shall be payable
upon the achievement of performance targets to be set by Vsource's Board of
Directors.

          3.     Stock Options, Restricted Stock and Similar Types of
Compensation Benefits. Stock option grants, participation in restricted stock
programs or deferred

NEXT PAGE





compensation programs and other similar types of compensation plans will be
decided by the Board of Directors of Vsource but in any event will be on
generally the same terms and conditions made available to other members of
senior management of the Vsource Companies.

4.     Benefits. Employee is entitled to continue participating in the Company's
programs for medical, dental, and retirement coverage presently provided by the
Company to the Employee. All claims against health services should be submitted
to the relevant insurance provider. In addition, Employee shall receive the
following benefits:

          a.     Housing. At the election of the Employee, the Employee will be
reimbursed for all housing expenses up to US$12,000 per month (inclusive of
rent, management fees and government rates), plus all utilities ("Housing
Expenses"). In the event that the Employee elects to invoke the provision of
this Section 4(a), the amount of Housing Expenses paid by the Company will be
deducted from the Employee's Base Salary.

          b.     Travel. All air transportation will be business class. The
Employee shall be reimbursed for one business class air fare for the Employee's
spouse during each calendar year.

5.     Expenses. Upon presentation of proper vouchers, receipts or other proof,
Employee shall be reimbursed promptly by the Company for all reasonable travel
and other expenses incurred by Employee in connection with performing his
employment obligations hereunder.

6.     Vacations. Employee shall be entitled to four (4) weeks paid vacation per
year during the term of his employment.

7.     Termination of Employment.

          a.     By the Employee. Employee's employment may be terminated by
Employee, without cause (a "Voluntary Termination") at any time upon at least 30
days written notice to the Company.

          b.     By the Company. Employee's employment may be terminated by the
Company:

> >           i.     immediately, in the event that (1) Employee is convicted or
> > pleads guilty or nolo contendere to a felony or a crime of moral turpitude,
> > (2) the Board determines in good faith that Employee has been grossly
> > negligent or acted dishonestly to the material detriment of the Company, (3)
> > Employee willfully disobeys the instructions or mandates of the Board and
> > such disobedience continues after Employee is afforded a reasonable
> > opportunity to cure such disobedience, or (4) the Board makes a good faith
> > determination that Employee has engaged in actions amounting to willful
> > misconduct or failed to perform his duties hereunder and such failure
> > continues after Employee is afforded reasonable opportunity to cure such
> > failure (each of (1), (2), (3) or (4), referred to herein as a "Termination
> > for Actual Cause"); or



-2-NEXT PAGE





> >           ii.     immediately, in the event that Employee is indicted or
> > otherwise formally charged with a felony or a crime of moral turpitude, in
> > which case the Board may, upon three (3) days written notice, suspend
> > Employee's employment by the Company. Thereafter, all payments of salary and
> > bonuses, if any, to which Employee otherwise would be entitled under this
> > Agreement shall be paid into an interest bearing escrow account. In the
> > event that Employee shall be acquitted of such charges or such charges shall
> > otherwise be dismissed, Employee shall be reinstated as an employee, and all
> > salary and accrued bonuses paid into escrow, plus accrued interest, shall be
> > paid to Employee. In the event Employee shall be convicted or pleads guilty
> > or nolo contendere to such charges and his employment is terminated
> > hereunder; all salary and accrued bonuses paid into escrow plus accrued
> > interest, shall be paid over to the Company, and for purposes of this
> > Agreement, Employee's employment shall be deemed to have terminated as of
> > the date of his suspension.
> > 
> >           iii.     the Board of Directors, in its discretion, resolves to
> > terminate Employee's employment for any reason other than those set forth in
> > sub-sections b(i) or b(ii) above, upon written notice to Employee.

          c.     Death of Employee. In the event of Employee's death during the
term of his employment, Employee's employment pursuant to this Agreement shall
be deemed to have terminated on the last day of the calendar month during which
Employee's death occurred.

          d.     Disability. In the event Employee is unable to perform his
normal duties by reason of disability, then at the sole discretion of the Board,
Employee's employment pursuant to this Agreement may be treated as having been
terminated on the last day of the calendar month during which Employee shall
have been deemed disabled. For purposes of this Section, "disability" shall mean
the inability of Employee to perform his normal duties under this Agreement for
a cumulative period in excess of six (6) months within any twelve (12) month
period due to illness, injury, incapacity or other disability, either physical
or mental.

8.     Severance.

          a.     Voluntary Termination or Termination for Actual Cause. In the
event of Voluntary Termination or Termination for Actual Cause, the Company
shall pay to Employee, in full discharge of its obligations hereunder, Base
Salary through the date specified in the applicable notice as the termination
date (the "Termination Date") of his employment; plus any Bonus that has been
awarded but not yet been paid, expenses and vacation pay through the Termination
Date, plus any compensation or benefits to which he may be entitled pursuant to
the benefit plans of the Company (in the aggregate, the amounts in this sentence
shall be the "Accrued Amounts"); provided, that in the case of a Voluntary
Termination, if the Company permits Employee to terminate employment on a date
earlier than the Termination Date (i.e. with less than thirty (30) days notice),
then the Company shall only be obligated to pay Employee's Base Salary through
such earlier date.

          b.     Death or Disability. In event Employee's employment by the
Company terminates on account of Employee's death or disability, the Company
shall pay to Employee (or his estate), in full discharge of its obligations
hereunder, Employee's Base Salary through the Termination Date.

-3-NEXT PAGE





          c.     Termination Without Actual Cause. In the event Employee's
employment by the Company is terminated by the Company other than for a
Termination for Actual Cause, Employee shall be entitled to receive (i) the
Accrued Amounts and (ii) a lump sum termination payment equal to one-half of
Employee's then Base Salary. Such lump sum termination payment shall be made to
Employee not later than 30 days after the date of such termination.

9.     Non-Competition. Employee covenants and agrees that during the term of
Employee's employment with the Company and for a period (the "Non-Compete
Period") commencing on the Termination Date and ending on the date which is one
(1) year from the date of the final payment by the Company to Employee pursuant
to this Agreement, Employee will refrain from: (i) directly or indirectly (as a
director, officer, employee, manager, consultant, independent contractor,
advisor or otherwise) engaging in competition with, or owning any interest in,
performing any services for, participating in or being connected with any
business or organization which engages in competition with any of the Vsource
Companies (the "Vsource Business") (ii) soliciting directly or indirectly the
patronage of any person with whom Employee has had personal contact or dealings
on behalf of any of the Vsource Companies during the twelve (12) month period
immediately preceding the Termination Date, or (iii) directly or indirectly
employing, soliciting for employment, or advising or recommending to any other
person that they employ or solicit for employment, any employee of any of the
Vsource Companies.

          In connection with the foregoing provisions of this Section 9,
Employee represents that his experience, capabilities and circumstances are such
that the provisions of these Sections will not prevent him from earning a
livelihood and that the limitations set forth herein are reasonable and properly
required for the adequate protection of the Company.

          Furthermore, in connection with the foregoing provisions of this
Section 9, the Company acknowledges that (i) the Employee is also employed by
another of the Vsource Companies, Vsource (Asia) Limited; (ii) the Employee now
serves as a director of Vsource Asia Berhad and subsidiaries of Vsource Asia
Berhad; (iii) the Employee intends to participate in the formation of one or
more investment programs and expects to serve as a director and/or general
partner of such program(s) simultaneous with the performance of his duties under
this Agreement; (iv) the Employee may serve as advisor or director of other
companies not competing with the Vsource Business, subject to prior notification
to the Board of Directors and approval, thereof, which shall not be unreasonably
withheld; and (iv) the determination of the Vsource Business for purposes of
this Section 9 shall be defined by the Board of Directors and codified in the
form of a resolution or resolutions from time to time, in the Board's sole
discretion.

10.     Confidential Information.

          a.     Non-Disclosure. Employee agrees not to use other than for the
benefit of the Vsource Companies and to keep confidential, during the term of
Employee's employment with the Company and for at least two (2) years
thereafter, all information about the Vsource Companies which the Vsource
Companies treat as confidential, including, but not limited to, information
about customers, marketing plans, marketing techniques, technical information,
and possible new products or services, except that Employee will not be required
to keep particular items of information confidential after those items of
information become generally

-4-NEXT PAGE





available to the public without a breach by Employee of Employee's obligations
under this Section. Employee covenants and agrees that except in the performance
of his duties hereunder, he will not, at any time, directly or indirectly,
without the prior written consent of the Company, use or disclose to any person
any confidential or proprietary information ("Confidential Information")
obtained or developed by him while employed by the Company relating to the
business of the Vsource Companies, except information which at the time (i) is
available to others in the business or generally known to the public other than
as a result of disclosure by him not permitted hereunder, (ii) is lawfully
acquired from a third party who is not obligated to a Vsource Company to
maintain such information in confidence or (iii) is used in any dispute or
proceedings between the parties and/or Employee is legally compelled to disclose
such information; provided, however, that prior to any such compelled
disclosure, Employee will (a) assert the privileged and confidential nature of
the Confidential Information against the third party seeking disclosure and (b)
cooperate fully with the Company or any other Vsource Company in protecting
against any such disclosure and/or obtaining a protective order narrowing the
scope of such disclosure and/or use of the Confidential Information. In the
event that such protection against disclosure is not obtained, Employee will be
entitled to disclose the Confidential Information, but only as and to the extent
necessary to legally comply with such compelled disclosure.

          b.     Disclosure to the Company. Employee shall disclose promptly to
the Company all new discoveries, ideas, formulae, products, methods, processes,
designs, trade secrets, copyrightable material, patentable inventions, or other
useful technical information or know-how and all improvements, modifications or
alterations of existing discoveries made, discovered, or developed by him,
either alone or in conjunction with any other person during the term of his
employment by the Company, or using the Vsource Companies' materials or
facilities, which discoveries or developments are based on, derived from, or
make use of any information directly related to the business disclosed to, or
otherwise acquired by, Employee from any of the Vsource Companies during his
employment by the Company. Employee agrees that any copyright, patent,
trademark, or other proprietary rights in any such discoveries shall be the sole
and exclusive property of the Company, and none of the Vsource Companies need
account to Employee for any revenue or profit derived therefrom. If by operation
of law or otherwise, any or all of the items set forth in Section 9, or any
component or element thereof, is considered to be the intellectual property
right of Employee, Employee hereby agrees to irrevocably assign to the Company,
its successor and assigns, ownership of all United States and international
copyrights and all other intellectual property rights available with respect to
each such element or item. Employee shall be deemed to have granted the Company
an irrevocable power of attorney to execute as Employee's agent any and all
documents (including copyright registrations) deemed necessary by the Company to
perfect the Company's intellectual properly rights in and to each of the items
set forth in this Section.

          c.     Trade Secrets. Employee agrees, in order to effectuate the
intent of the parties hereunder with respect to confidentiality of the trade
secrets of the Vsource Companies, to return to the Vsource Companies forthwith
upon the request of a Vsource Company or the termination of his employment or
promptly thereafter, all documents, materials, photographs, memorandums, and all
copies or reproductions hereof, or any property of a similar or different nature
containing information relating to the business or other Confidential
Information, whether such material was furnished by a Vsource Company, or
otherwise.

-5-NEXT PAGE





Employee further agrees to use his best efforts and to exercise utmost diligence
to protect and guard and keep secret and confidential all Confidential
Information that shall come into his possession by reason of his employment by
the Company.

          d.     Company Property. Employee agrees to return to the Vsource
Companies forthwith upon the request of any Vsource Company or the termination
of his employment or promptly thereafter, all other properly belonging to the
Vsource Companies.

11.     Damages. Employee acknowledges that the Company may suffer irreparable
harm, which cannot readily be measured by monetary terms, if Employee breaches
his obligations under Section 9, 10 or any other section. Employee agrees and
acknowledges that, in the event of any such breach, the Company shall be
entitled to cancel any and all shares, and/or options or rights to purchase
shares, of its or Vsource's capital stock received by the Employee and/or cancel
Employees rights to receive additional compensation pursuant to Section 2 or 3
as compensation for services rendered. Employee further acknowledges and agrees
that the Company may obtain injunctive or other equitable relief against
Employee to prevent or restrain such breach causing such harm; provided,
however, that where such breach involves subject matter that is susceptible of
being cured, Employee will cure such breach as promptly as practicable upon
notice of such breach to Employee. Such injunctive relief shall be in addition
to any other remedies the Company might have under this Agreement or at law.

12.     Miscellaneous.

          a.     Notice. Any notices or other communications to Employee or to
the Company under or relating to this Agreement must be in writing and will be
deemed given when delivered in person or sent by facsimile transmission to the
Company or Employee, as the case may be, at the Company's principal offices, or
on the third day after the day on which mailed to the Company or Employee, as
the case may be, by first class mail addressed to the Company or Employee at the
Company's principal offices, except that after the term of this Agreement
terminates, any notice or other communication to Employee will be deemed given
when delivered in person or sent by facsimile transmission, or on the third day
after the day on which mailed by first class mail, to Employee at an address
specified by Employee to the Company in the manner provided in this Section (or,
if Employee does not specify an address, at the Company's principal offices).

          b.     No Duplication. The payments and benefits received by Employee
hereunder are in addition to, and not duplicative of, payments and benefits
received by Employee under Employee's employment and non-competition agreement
with Vsource (Asia) Limited dated as of the same date hereof.

          c.     Entire Agreement; Amendment. This Agreement represents the
entire understanding of the parties with respect to the subject matter hereof
and replaces in their entirety the Employment and Non-Competition Agreement
dated as of June 22, 2001 between Employee and Vsource (CI) Ltd (formerly
NetCel360.com Ltd (the "Former Agreement") which Employee agrees is to be
cancelled and terminated as of the Effective Date, except that Employee shall be
credited hereunder with all benefits that have accrued under the Former
Agreement through the Effective Date, including without limitation vacation that
has accrued and employee stock options that have been granted under the

-6-NEXT PAGE





Former Agreements. No termination, revocation, waiver, modification, amendment
or supplement to this Agreement shall be binding unless consented to in writing
by Employee and the Company.

          d.     Governing Law. This Agreement shall be interpreted and
construed in accordance with the laws of Delaware, without giving effect to the
conflict of laws provisions thereof.

          e.     Interpretation. As used in this Agreement, the masculine gender
shall include the feminine or neuter gender and the plural shall include the
singular wherever appropriate. The titles of the paragraphs and sections have
been inserted as a matter of convenience of reference only and shall not control
or affect the meaning or construction of any of the terms or provisions hereof.
Nothing herein shall be construed against or more favorably toward any party by
reason of any party having drafted this Agreement or any portion hereof.

          f.     Severability. Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall be automatically reformed and
construed so as to be valid, operative and enforceable to the maximum extent
permitted by law, or if no reformation is permissible, shall be ineffective to
the extent of such invalidity, illegality or unenforceability without
invalidating or rendering unenforceable the remaining provisions of this
Agreement, and any such invalidity, illegality or unenforceability shall not, of
itself, affect the validity, legality or enforceability of such provision in any
other jurisdiction.

          g.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.

          h.     No Waiver. No failure or delay on the part of either party is
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
other right or power.

          i.     Previous Employer. Employee hereby represents that he is under
no obligation or agreement that would prevent him from being an employee of the
Company or adversely impact his ability to perform the expected services for the
Company. As a condition of employment, no confidential documents, computer
discs, computer stored information, or any other confidential properly of any
previous employer are to be brought on the premises or used in any way in your
employment by the Company. As a further condition of employment, Employee agrees
not to use or disclose the trade secrets or confidential information, if any, of
a previous employer in connection with Employee's services for the Company.

          j.     Directors ∓ Officers Insurance. Vsource represents and warrants
that Article 7 (No Director Liability) of Vsource's certificate of incorporation
(and the provisions therein, including those relating to indemnification)
remains in full force and effect and has not been amended, repealed or otherwise
modified. Vsource agrees to maintain in effect reasonable and customary
Directors and Officers liability insurance providing a "tail period" covering
Employee for his service as a director, officer and employee of Vsource and its
subsidiaries.

-7-NEXT PAGE





          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed as of the date first above written.

Vsource (CI) Ltd


By: /s/ James G. Higham

--------------------------------------------------------------------------------

Name: James G. Higham
Title: Vice President


Vsource, Inc.


By: /s/ James G. Higham

--------------------------------------------------------------------------------

Name: James G. Higham
Title: Vice President


By: /s/ Dennis M. Smith

--------------------------------------------------------------------------------

Dennis M. Smith




Nationality: US Citizen